               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

JAIMA GEISERT,

                   Plaintiff,                            8:18-CV-530

vs.
                                                        JUDGMENT
AUTOMATIC EQUIPMENT
MANUFACTURING CO., d/b/a/
BLUE OX,

                   Defendant.

      On the parties' Stipulation of Dismissal with Prejudice (filing 28) the
plaintiff's claims against the defendant, including all claims for attorney fees,
are dismissed with prejudice, without costs to any of the parties.


      Dated this 1st day of August, 2019.

                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge
